EXHIBIT 10.3

 

 



DATED

December 20, 2019



 



(1)Coöperatie Unisun Energy U.A.

 

as the Lender

 

 

(2)

Alternus Energy Inc.

 

as the Borrower

 

 

(3)

AEN 01 B.V.

 

as the Purchaser

 

 

 



 

 

LOAN AGREEMENT

 

 



 



 

 

[altn_ex103img2.jpg]

 

 

 



 

  



  



1.

DEFINITIONS AND INTERPRETATION

 

2

 

 

 

 

 

 

2.

LOAN

 

4

 

 

 

 

 

 

3.

INTEREST

 

4

 

 

 

 

 

 

4.

MATURITY; REPAYMENT AND PREPAYMENTS

 

4

 

 

 

 

 

 

5.

NO SET-OFF

 

5

 

 

 

 

 

 

6.

PAYMENTS

 

5

 

 

 

 

 

 

7.

NOTICES

 

5

 

 

 

 

 

 

8.

ENTIRE AGREEMENT. NO DISSOLUTION

 

5

 

 

 

 

 

 

9.

GENERAL

 

5

 



 



 - 1 -

  



 

This loan agreement ("Agreement") is dated December 20, 2019 and made between:

 

PARTIES

 



(1)Coöperatie Unisun Energy U.A., a cooperative association with exclusion of
liability (coöperatie met uitgesloten aansprakelijkheid) incorporated under the
laws of the Netherlands, with its statutory seat in Rotterdam, the Netherlands
and its business address at Westblaak 35, 3012 KD, the Netherlands and
registered with the Commercial Register of the Dutch Chamber of Commerce under
number 66682037 ("Lender");

 

 

(2)Alternus Energy Inc. a corporation registered with the secretary of state of
the State of Nevada,United States of America under number E0837352006-2
("Borrower"); and

 

 

(3)AEN 01 B.V., a private company with limited liability (besloten vennootschap
met beperkte aansprakelijkheid) incorporated under the laws of the Netherlands,
with its statutory seat in Amsterdam, the Netherlands and its business address
at Evert van de Beekstraat 104, The Base B, 1118 CN Schiphol, the Netherlands
and registered with the Commercial Register of the Dutch Chamber of Commerce
under number 75068370 ("Purchaser").

 

 

The parties set out above under number (1) through (3) are hereinafter jointly
referred to as the “Parties” and individually as a “Party”.



 

INTRODUCTION

 



(A)The Lender (as the seller) and the Purchaser (as the purchaser) are parties
to a sale and purchase agreement in respect of the sale and purchase of all of
the issued and outstanding shares in Zonnepark Rilland B.V., a private company
with limited liability (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the laws of the Netherlands, with its statutory seat in
Rotterdam, the Netherlands and its business address at Marten Meesweg 8, 3068 AV
Rotterdam, the Netherlands and registered with the Commercial Register of the
Dutch Chamber of Commerce under number 69321361, dated 29 July 2019, as amended
pursuant to an addendum on 13 December 2019 ("SPA").

 

 

(B)The Borrower is the sole shareholder of the Purchaser.

 

 

(C)Pursuant the SPA, the Lender, the Borrower and the Purchaser have agreed that
part of the Purchase Price (as defined in the SPA) in the amount of EUR
1,689,864.40 (“Deferred Purchase Price”) which is due from the Purchaser to the
Lender, will be paid by the Borrower through a loan between the Lender and the
Borrower, which loan will be made available by the Lender to the Borrower on
Completion (as defined in the SPA).

 

 

(D)As a result of the loan provided pursuant to this Agreement, the Deferred
Purchase Price shall no longer due be from the Purchaser.

 

 

(E)The Borrower has certain “Earn Out” obligations as set forth under the SPA,
which Parties wish to acknowledge in this agreement.

 

 

(F)The Parties wish to record the terms applicable to the loan in this
Agreement.



 

AGREEMENT

 



1.DEFINITIONS AND INTERPRETATION



 

1.1 Definitions

 

 

1.1 Unless the context indicates otherwise, terms defined in the SPA shall have
the same meaning in this Agreement.

 

 - 2 -

  

 

1.2 Construction

 



 

In this Agreement, unless the context otherwise requires:

 

 

 

 

(A)a reference to a person shall be construed so as to include any individual,
firm, body corporate (wherever incorporated), government, state or agency of a
state or any joint venture, association, partnership, limited partnership,
limited liability partnership, works council or employee representative body (in
each case whether or not having separate legal personality);

 

 

 

 

(B)references to "this Agreement" shall include the Introduction which form part
of this Agreement, references to clauses and the Introduction are to clauses of
and the Introduction to this Agreement;

 

 

 

 

(C)the headings are inserted for convenience only and shall not affect the
construction of this Agreement;

 

 

 

 

(D)words in the singular shall include the plural and vice versa;

 

 

 

 

(E)a reference to one gender includes all genders;

 

 

 

 

(F)references to any Dutch legal term for any action, remedy, method or judicial
proceeding, legal document, legal status, court, official or any legal concept
or thing shall, in respect of any jurisdiction other than the Netherlands, be
deemed to include that which in that jurisdiction most nearly approximates to
the English legal term in question;

 

 

 

 

(G)references to "EUR" or "euro" are references to the single currency of any
member state, from time to time, of the European Union that adopts or has
adopted the Euro as its lawful currency;

 

 

 

 

(H)except where expressly provided to the contrary, references to statutory
provisions shall be construed as references to those provisions as respectively
amended, consolidated, extended or re-enacted from time to time and shall
include the corresponding provisions of any earlier legislation (whether
repealed or not) and any orders, regulations, instruments or other subordinate
legislation made from time to time under the statute concerned;

 

 

 

 

(I)a reference to "includes" or "including" will be construed as "includes
without limitation" or "including without limitation" (as the case may be);

 

 

 

 

(J)general words shall not be given a restrictive meaning by reason of their
being preceded or followed by words indicating a particular class or examples of
acts, matters or things;

 

 

 

 

(K)if a period of time is specified and dates from a given day or the day of an
act or event, it will be calculated exclusive of that day; and

 

 

 

 

(L)references to "writing" or "written" include any modes of reproducing words
in a legible and non transitory form but do not include writing on the screen of
a visual display unit or other similar device.



 



 - 3 -

  



 



1.3 Dutch terms

 

 

 

In this Agreement, where it relates to a Dutch entity, a reference to:



 



 

(A)a winding-up, administration or dissolution includes a Dutch entity being (i)
declared bankrupt (failliet verklaard) or (ii) dissolved (ontbonden);



 



 

(B)a moratorium includes surseance van betaling and granted a moratorium
includes surseance verleend;



 



 

(C)a liquidator includes a curator;

 

 

 

 

(D)an administrator includes a bewindvoerder;

 

 

 

 

(E)a receiver or an administrative receiver does not include a curator or
bewindvoerder; and

 

 

 

 

(F)an attachment includes a beslag.



 



2. 

LOAN

 

 

2.1 Subject to Completion and the terms of this Agreement, the Lender shall at
Completion lend to the Borrower and the Borrower shall, upon the occurrence of
Completion and without any further action being required, borrow from the Lender
an amount of EUR 1,689,864.40 (the "Loan").

 

 

2.2Instead of a disbursement of the Loan in cash, the Lender and the Borrower
agree that the Loan will be applied by the Borrower towards payment of the
Deferred Purchase Price owed by the Purchaser to the Lender, subject to and in
accordance with the terms and conditions of this Agreement. To the extent
required the Borrower hereby explicitly assumes the obligation to pay the
Deferred Purchase Price, which assumption is hereby accepted by all Parties.

 

 

2.3 For the avoidance of doubt, the Borrower shall not be entitled to request a
disbursement in cash of the Loan, and the Lender shall not be under any
obligation to make any such disbursement in cash under this Agreement.

 

 

3.INTEREST

 

 

3.1 No interest is payable in respect of the Loan.

 

 

4.MATURITY, REPAYMENT AND PREPAYMENTS

 

 

4.1 The Loan shall become due and payable, and shall be repaid by the Borrower
in one instalment, on 31 January 2020.

 

 

4.2 The Borrower is entitled to prepay the Loan in full and any other amounts
then outstanding under this Agreement, but without any other premium or penalty,
at any time.

 

 

4.3 The Lender may, by written notice to the Borrower, declare that all or part
of the Loan be immediately due and payable, at which time they shall become
immediately due and payable, if any of the following events or circumstances has
occurred and has not been remedied or waived, in which case the provisions of
Article 4.2 shall similarly apply:



 



 

(A)any default in payment by the Borrower of any amount payable under this
Agreement within five Business Days after the respective due date;

 

 

 

 

(B)any default by the Borrower in the observance or performance of any other
covenant or agreement contained in this Agreement (other than in paragraph (a)
above), and such default shall continue unremedied for a period of 30 days after
the earlier of (i) the Borrower has become aware of such default, and (ii)
written notice thereof from the Lenders;

 

 

 

 

(C)the Borrower becoming unable to pay its debts as they fall due, suspends or
threatens to suspend making payments on any of its debts or, by reason of actual
or anticipated financial difficulties, commences negotiations with one or more
of its creditors with a view to rescheduling any of its indebtedness;



 



 - 4 -

  



  



 

(D)any corporate action, legal proceedings or other procedure or step is taken
in relation to:



 



 

(1)the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of the Borrower;

 

 

 

 

(2)a composition, compromise, assignment or arrangement with any creditor of the
Borrower for reasons of financial difficulty; or

 

 

 

 

(3)the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of the
Borrower or any of its assets.



 



 

in each case other than any winding-up petition which is frivolous or vexatious
and is discharged, stayed or dismissed within 14 days of commencement.

 

 

5.DISCHARGE OF DEFERRED PURCHASE PRICE

 

 

The Lender hereby irrevocably discharges the Purchaser of payment of the
Deferred Purchase Price.

 

 

6.NO SET-OFF

 

 

All payments to be made by the Borrower under this Agreement shall be calculated
and be made without (and free and clear of any deduction for) set-off or
counterclaim.

 

 

7.PAYMENTS

 

 

All payments by the Borrower to the Lender under this Agreement shall be paid
into such account or accounts as the Lender may reasonably direct.

 

 

8.EARN OUT

 

 

Parties hereby further acknowledge and agree that in connection with the
obligations under 2.10 of the SPA (‘Earn Out Obligations”) that these are
obligations solely for the Borrower towards the Lender and that Purchaser will
have no obligations, nor liability from these Earn Out Obligations. To the
extent required the Borrower hereby explicitly assumes the Earn Out Obligations,
which assumption is hereby accepted by all Parties.

 

 

9.NOTICES

 

 

9.1 Without prejudice to any other method available for the giving of notice or
to any acknowledgement by any Party that it has received the same, any notice or
other communication to be given under this Agreement shall be in writing and
shall be delivered or sent to:



 



 

(A)in the case of the Lender:

 

 

 

 

 

Address: Westblaak 35, 3012 KD, the Netherlands

 

Email: andre.kempenaars@unisun-energy.eu

 

Attention: Andre Kempenaars



 



 - 5 -

  



  



 

(B)in the case of the Borrower:

 

 

 

 

 

Address: One World Trade Center, Suite 8500, New York, NY 10007, USA

 

Email: td@alternusenergy.com

 

 

 

 

 

Attention: T. Durant, Esq.



 



 

(C)in the case of the Purchaser:

 

 

 

 

Address: One World Trade Center, Suite 8500, New York, NY 10007, USA

Email: td@alternusenergy.com

 

 

 

 

Attention: T. Durant, Esq.

 

 

 

 

or in the case of any Party, such other address or email address as may be
notified from time to time by that Party to the other Party in accordance with
this clause 8.



 



9.2 Any notice or other communication shall be deemed to have been given:



 



 

(A)if delivered in person, at the time of delivery; or

 

 

 

 

(B)if sent by post, at 10.00 a.m. on the second business day after it was sent
by recorded delivery post (aangetekende post met ontvangstbevestiging) or at
10.00 a.m. (local time at the place of destination) on the fifth Business Day
after it was sent by overnight courier; or

 

 

 

 

(C)if sent by email, on the date of transmission, if transmitted before 5.00
p.m. (local time at the place of destination) on any Business Day and in any
other case on the Business Day following the date of transmission.



 



10.ENTIRE AGREEMENT. NO DISSOLUTION

 

 

10.1 The Parties confirm that this Agreement represents the entire
understanding, and constitutes the whole agreement, in relation to its subject
matter and supersedes any previous agreement between the Parties with respect to
such subject matter.

 

 

10.2 Each of the Parties hereby waives any right to dissolve (ontbinden) this
Agreement, or to demand the dissolution in legal proceedings, within the meaning
of article 6:265 of the Dutch Civil Code.

 

 

10.3 Each of the Parties hereby waives any right to, in whole or in part, cancel
(opzeggen), nullify (vernietigen) or amend (wijzigen) this agreement, or demand
such in legal proceedings.



 



 - 6 -

  



 

11.GENERAL

 

 

11.1 This Agreement may be executed in any number of counterparts, and by the
Parties on separate counterparts, but will not be effective until all the
Parties have executed at least one counterpart but all the counterparts will
together constitute one and the same instrument. Each counterpart will
constitute an original of this Agreement.

 

 

11.2

In the event that any provision of this Agreement is void or unenforceable by
reason of any provision of applicable law, such provision will be deemed to be
modified to the extent necessary to render it legal, valid and enforceable. If
no such modification is possible, it will be deleted and the remaining
provisions of this Agreement will continue in full force and effect and if
necessary, be so amended as is necessary to give effect to the spirit of this
Agreement so far as possible.

 



11.3 This Agreement will be governed by and construed in accordance with the
laws of the Netherlands.

 

 

11.4 Any dispute arising out of or in connection with this Agreement, including
disputes concerning the existence and validity thereof and including disputes
arising in connection with agreements that are connected with this Agreement
(unless the relevant agreement expressly provides otherwise), shall, if no
amicable settlement can be reached within 30 (thirty) days, be settled by the
competent court in Rotterdam.



 

EXECUTION

 

The Parties have executed this Agreement on the date first mentioned above as
evidence of their agreement to its terms.

 

––– SIGNATURE PAGE FOLLOWS –––

 



 - 7 -

  



 



LENDER

 

 

Cooperatle Unlsun Energy U.A.

 

   By:/s/ Han Feng Xu

Name:

Han Feng Xu Title:

Director

    

BORROWER

 

Alternus Energy Inc.

 

 

 

 

By:

/s/ Vincent Browne

 

Name:

V. Browne

 

Title:

Chief Executive Officer

 

 

 

 

PURCHASER

 

AEN 01 B.V.

 

 

 

 

By:

/s/ Vincent Browne

 

Name:

V. Browne

 

Title:

Director

 



  

- Loan Agreement -

 

 



- 8 -



 